DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 9/23/22.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-6,11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SMITH ET AL (3388510).
Claim 1.  Smith discloses a canopy facial system, comprising: 
a facial member (F) having at least one track (a generally at 14 as seen in figure 3); 
a gutter member (P) connected to the at least one track; and 
a clip support member (41) wholly disposed on an interior portion of the facial member (where it is disposed wholly on the interior side and therefore an interior portion), the clip support member having: 
a first edge (42 or 43); and 
a second edge (the other of 42 or 43); 
a plurality of fasteners (such as 44,48,47,45 as noted in the figures and disclosure); 
wherein the first edge and the second edge of the clip support member are spaced apart by a length of material, the length of material corresponding to an attachment dimension of the facial member (as noted at last in figure 2); 
wherein the first edge and the second edge each receive a fastener of the plurality of fasteners (as noted at least in figure 2 and col. 2); and 
wherein the clip support member and each fastener of the plurality of fasteners are hidden from view (as noted in the figures).
Claim 4. The system according to claim 1, wherein a fastener of the plurality of fasteners comprises a screw (as noted at least at col. 2).
Claim 5. The system according to claim 4, wherein the fastener is hidden from view from an upward perspective and a downward perspective (as noted in the figure, where “upward” is a relative directional term that depends on perspective, the fastener of smith is capable of being hidden from an upward perspective).
Claim 6. The system according to claim 1, wherein a fastener of the plurality of fasteners connects the clip member to an extruded canopy support member (B/22/12, where it connects via P).
Claim 11. The system according to claim 1, wherein each of the facial member and the gutter member is a unitary extruded cap member (as noted in the figures and disclosure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SMITH ET AL (3388510) in view of PHILLIPS ET AL (3113434).
Claims 2-3.  Smith discloses the system according to claim 1, wherein the fastener is hidden from view from an upward perspective (as noted in the figure, where “upward” is a relative directional term that depends on perspective, the fastener of smith is capable of being hidden from an upward perspective) but does not expressly disclose wherein a fastener of the plurality of fasteners comprises a rivet. Instead Smith discloses the fasteners are bolts or screws.
It is known in the art to use rivets as fasteners for canopy structures.  For example, Phillips discloses a canopy structure that includes fasteners wherein a fastener of the plurality of fasteners comprise a rivet (as noted at 24, figure 5 and in the disclosure).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to pursue known design options and substitute of the screw of Smith for the rivet of Phillips to achieve the predictable result of a more permanent securely fastened and easily assembled canopy structure that achieves design aesthetics.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SMITH ET AL (3388510) in view of MICHEL ET AL (20100126081).
Claim 7.  Smith discloses the system according to claim 6, wherein the extruded canopy support member comprises: 
at least one track (26), the at least one track having: a first member (one side of the U-shape as seen in figure 1 and noted in col. 2); and a second member (the opposite side of the U-shape as seen in figure 1 and noted in col. 2).
wherein the plurality of fasteners further comprises: a bolt (as noted at col. 2, line 31 where 26 is bolted to the wall); and 
wherein the first member and the second member of the at least one track of the extruded canopy support member are spaced apart, but Smith does not expressly disclose that they are spaced apart according to a selected bolt size, such that the bolt may slide within the track, but the bold is precluded from rotating due to contact with the first member and the second member.  
Michel disclose a canopy facial system having at least one track (77) having a first member  (one side) and a second member (the other side), and a bolt (80), wherein the first member and the second member of the track are spaced part according to a selected bolt size (as seen in at least figure 12), such that the bolt (80) may slide within the track (to be positioned within track 77), but the bolt is precluded from rotating due to contact with the first member and the second member (where it is precluded from rotating side to side by the side walls of 77 as seen in at least figure 12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known options and modify the track and bolt connection of Smith to have the track and bolt as taught by Michel, where the bolt is precluded from rotating due to contact with the first member and the second member, to achieve the predictable result of a securely and easily installed canopy system.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive.  Applicant argues that the clip member 41 of Smith is not wholly on an interior portion of the system and would be visible when looking up at the system from the bottom.  Applicant appears to have an overly narrow interpretation of the claim limitation “wholly disposed on a n interior portion of the facial member”.  Applicant’s arguments suggest that the limitation requires that the member is not configured to be seen from an external view.  However this is overly narrow.  The claimed phrase does not require or in any way impart parameters of visibility.  A member can be wholly disposed on an interior portion and still be visible.  The claim term “interior portion” is itself broad and does not require that the member is concealed from view.  The clip member 41 of Smith is considered to be wholly disposed on an interior portion of the facial member because it is wholly disposed on an interior side, or interior portion, of the facial member.
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot in view of the new grounds of rejection Smith in view of Michel, where Michel is relied upon for teaching the newly claimed elements as seen in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635